LEVINE, J.
A great deal of stress is put upon the failure of defendant in error to show that the car started with a violent, unusual or extraordinary jerk. We agree with the contention of the plaintiff in error in that respect. Nevertheless, upon a perusal of the entire record it appears to us that there is evidence tending to show that Anna Seifert, who was ,a passenger was not given a reasonable opportunity to alight. This duty to afford passengers a reasonable opportunity to alight, and the duty of exercising ordinary care in the observance of that duty, is so well settled as to need no further discussion.
The judgment of the municipal court will therefore be affirmed.
Vickery, PJ., and Sullivan, J, concur.